                  Case 21-50203-KBO              Doc 5      Filed 03/16/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE



In re:                                                                    Chapter 7

BAYOU STEEL BD HOLDINGS, LLC et al.,                                      Case No. 19-12153 (KBO)

                          Debtors.1                                        (Jointly Administered)


GEORGE L. MILLER, in his capacity as Chapter 7
Trustee of BAYOU STEEL BD HOLDINGS, LLC
et al.                                                                    Adv. Proc. No. 21-50203 (KBO)

                          Plaintiff,

vs.

BNSF RAILWAY COMPANY

                         Defendant.                                       Re: Adv. Proc. D.I. 4



                ORDER APPROVING STIPULATION FOR EXTENSION OF TIME

                  This Court, having considered the Stipulation for Extension of Time (the

“Stipulation”) between George L. Miller (the “Plaintiff”), in his capacity as Chapter 7 Trustee of

Bayou Steel BD Holdings, LLC et al., and BNSF Railway Company (the “Defendant”), attached

to the Certification of Counsel Regarding Order Approving Stipulation for Extension of Time as

Exhibit A; the Court having determined that good and adequate cause exists for approval of the

Stipulation; and the Court having determined that no further notice of the Stipulation must be

given;

                  IT IS HEREBY ORDERED THAT:

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).



#114190476 v1
                 Case 21-50203-KBO        Doc 5       Filed 03/16/21   Page 2 of 2




                 1.     The Stipulation is approved.

                 2.     The time within which Defendant must answer, move or otherwise

respond to the complaint filed by Plaintiff at Adv. Proc. D.I. 1 in the above-captioned adversary

proceeding is extended for twenty-eight (28) days, through and including April 29, 2021.




     Dated: March 16th, 2021                           KAREN B. OWENS
     Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
                                                  2
#114190476 v1
